Case: 1:20-cv-00111 Document #: 20 Filed: 03/09/20 Page 1 of 3 PagelD #:112 C2

 

 

 

 

 

 

FILED
MAR 09 2020.7
dn Nie Wit Statin Distaet Comat es Le
Yor ne Necthwun Dustavet UL luis
ede Py,
Plaiwti bf
V OD Cam Ko. 1°20-cv- OOIU

 

Hon John 3 Dhue Jv.
C Mitado, oral +

 

Chas pe egal Jon Poduetiow of Doumit

 

 

 

noe +p Rube 24 tho Deda Cuboo of Cul Paperdune ae

wito-Tut Dilan auton purduet 40 diinualiin ad copys
i" baal a doe wnsuth-: urn Loatady . ull suarannntad:

he tompbbte DLde obi a. itt Dut oe ordy- pl uti LD.
i ACh with tutenotta lacus M Copa Anni diablo saa
doouk th Wed ev ouaunck 5) 2014 thus Mata 2. 202.0 duniny
tue" Hun Studio’, nd bu BOP DOT employes ake aa
3. Aw Ord at U Nidsoald wrtldn sh Plt Sow the dates (11) fia)
tk (32. 2a). aloo (Solt Soo Diunite, Auta platy nittciadk’
anoraed Veru Liudo to, doin pactiala tira pata iene
thdeh or thactinauts | Tanne ( Vignal / Plu) Aupolom ont ett
POP ¢uatordis , nd ol Denia on ducts Gh (1 (i/24/ 20,1 Wospob, Ui f20 , 2/7 be),
4. Arun oA pull raudaicrho ouhl' polis L(AlSA owen bi
cad (MUEP) Spun WA L @ pou badtiann . ‘oundouléttng Nestiuute coll jus
dp, eonuplalut, uuyplovio entluok, sh hwumae
Datid . Mow 2, 2020 d g
ue Deodmuale Dead

 

 

 

 

 

|
Case: 1:20-cv-00111 Document #: 20 Filed: 03/09/20 Page 2 of 3 PagelD #:113

INMATE NAME __)')} Lied D1) WU
REGISTER NUMBER 7.14 [OD — Q44
ADMINISTRATIVE UNITED STATES PENITENTIARY
P.O. BOX 1001

THOMSON, IL 61285

wwii

93/09/20
INMATE
Le a Mud IDENTIFICATION
NN / 2.0) CONFIRMED

eee,

oe ~ we EEC Bie

 

te ch fate tee 3 my gee get ee yernepr arse em cago oo : 8 ee
PHA bP bate ah ee ee? Me,
-

 

 

Da MAR 2020 PM onl

\ () () ", 4 ff \ ()
} ) )
Uluc Of oe

US, Bustuct Comet

Luucted Stats Cowtiuowse
219 Sowth Deavoounr Stet
Craw | SLUie
i bb 04

(

Hosgge fgg Hdagegeleggylf te gfaapeeg geal ghee iee]gy|
Case: 1:20;Cve004.41 Document #: 20 Filed: 03/09/20 Page 3 of 3 PagelD #:114

rl rt oa
<3 %
heh Nhe ta, BS =: “

 

} FEDERAL BUREAU OF PRISONS
POST OFFICE BOX 1002
THOMSON, IL 61285

ep T ;
i AUSP Thomson Tne enclosed tetter was processed o13 through special
mailing procedures. The fetter has neither been opened nor

 

inspected, If the writer raises a question or problem over which
2 this facility has jurisdiction, you may wish to return the material
% . . for further information or clarification. If the writer enclosed
Received in CSD correspondence for forwarding to another addressee, please return
the enclosed materials to the above address.

 
